UNITED STATES DISTRICT COURT ve
SOUTHERN DISTRICT OF NEW YORK A

 

 

wee ee ee ee ee eee ee ee ee eee x Ir
> “MEMORANDUM DECISION
AND ORDER
In re Terrorist Attacks on September 11, 2001 03 MDL 1570 (GBD) (SN)
ee eee ew ew ew eee Be ee ee ee et te ee x

GEORGE B. DANIELS, District Judge:

Plaintiffs’ Executive Committees (“PECs” or “Plaintiffs”) filed conditional objections
under Federal Rule of Civil Procedure 72(a) to Magistrate Judge Netburn’s August 27, 2020 Order
and Opinion granting, in part, Saudi Arabia’s motion to compel and granting, in part, Plaintiffs’
cross-motion to compel. (See Opinion & Order, ECF No. 6408, filed under seal August 27, 2020)
(“August 27 Order.”) Plaintiffs conditioned their objections on the resolution of their motion for
reconsideration of the August 27 Order. (Plaintiffs’ Objections (Pls. Objs.””), ECF No. 6459.)
On January 13, 2021, Magistrate Judge Netburn issued an Amended Order and Opinion denying
Plaintiffs’ motion for reconsideration, thus necessitating the resolution of Plaintiffs’ conditional
objections. (See Amended Opinion & Order, ECF No. 6598, filed under seal January 13, 2021.)
Specifically, Plaintiffs object to Magistrate Judge Netburn’s ruling that Saudi Arabia is not
obligated to produce former officials for depositions, absent a showing that Saudi Arabia
terminated the official in light of this litigation or some similar exceptional circumstance. (Pls.
Objs. at 2; August 27 Order at 7-11.) Plaintiffs’ objections to Magistrate Judge Netburn’s August

27 Order are OVERRULED. !

 

' The court assumes familiarity with the underlying facts and procedural history and will only relate those
facts necessary to address the issues raised by the objections.

1

 

 
A district judge must modify or set aside only those parts of a magistrate judge’s order
related to nondispositive matters that are clearly erroneous or contrary to law. Fed. R. Civ. P.
72(a); 28 U.S.C. § 636(b)(1)(A); Thomas v. Arn, 474 U.S. 140, 149 (1985) (stating that “Congress
provided for a ‘clearly erroneous or contrary to law’ standard of review of a magistrate’s
disposition of certain pretrial matters’). “A district court is justified in finding a magistrate judge’s
ruling ‘clearly erroneous’ where, although there is evidence to support it, the reviewing court on
the entire evidence is left with the definite and firm conviction that a mistake has been committed.”
Highland Memt., L.P. v. Schneider, 551 F. Supp. 2d 173, 177 (S.D.N.Y. 2008) (citations omitted).
“An order is contrary to law when it fails to apply or misapplies relevant statutes, case law or rules
of procedure.” MacNamara y. City of New York, 249 F.R.D. 70, 77 (S.D.N.Y. 2008) (internal
citations and quotations omitted).

This is a highly deferential standard, and the objector thus carries a heavy burden. U2 Home
Entm't, Inc. vy. Hong Wei Int'l Trading Inc., No. 04 Civ. 6189, 2007 WL 2327068, at *1 (S.D.N.Y.
Aug. 13, 2007); see also Lugosch vy. Congel, 443 F.Supp.2d 254, 276 (N.D.N.Y.2006) (noting that
particular deference is due where “the magistrate judge has been deeply involved in discovery
matters in the case for years”).

To guide her determination of whether former Saudi Arabian officials were subject to
deposition by notice, Magistrate Judge Netburn looked to the law applicable to deposition
testimony from former employees of corporate defendants. (August 27 Order at 5—6.) Plaintiffs
argue that it was clear error to apply a standard that governs corporate defendants to a foreign
sovereign. (Pls. Objs. at 11.) Plaintiffs further argue that it was clear error for Magistrate Judge

Netburn to conclude that Plaintiffs failed to make an adequate showing, under the corporate

 
defendant standard, that the former Saudi officials “identify with the interests of the Kingdom and
can be expected to stand ready to serve the Saudi government.” (/d.)

Having reviewed the parties’ filings and Judge Netburn’s ruling, the Court is left without
a “definite and firm conviction that a mistake has been committed.” Highland Memt., L.P.I., 551
F. Supp. 2d at 177. Plaintiffs cite to no case law to support their argument that Magistrate Judge
Netburn clearly erred and acknowledge that “no court had previously defined the standards
applicable to a foreign state defendant to produce former employees for deposition.” (U/d.) Given
the novel circumstances presented by this case, Magistrate Judge Netburn reasonably searched for
an analogous context in the law and appropriately applied the standard relevant to former
employees of corporate defendants. Moreover, Magistrate Judge Netburn correctly concluded that
30 former employees of Saudi Arabia were not “managing agents” of the Kingdom and thus, not
subject to deposition by notice.

Plaintiffs’ Rule 72 objections to Magistrate Judge Netburn’s August 27 Opinion and Order

are OVERRULED and DENIED. Magistrate Judge Netburn’s Order is adopted in its entirety.

Dated: June 2, 2021
New York, New York

 

SO ORDERED.
GEORGEIB. DANIELS

UNITED STATES DISTRICT JUDGE

 
